Title: To John Adams from Edmund Jenings, 6 April 1780
From: Jenings, Edmund
To: Adams, John


     
      Dear Sir
      Brussels March. i.e. April 6th. 1780
     
     You have done me a great deal of Honour, in communicating to me the Object of your Commission which is certainly of the most honorable and important Nature in itself, and has been confered on you in a manner the most flattering. I sincerely Congratulate you thereon, and most earnestly Wish, that the Envy of the Times may not Thwart your Intentions for the publick Good, but that you may be Able to Establish to the latest Period the Independance and Happiness of our Country and by Consequence your own Glory.
     
     You Know, Sir, that I have long thought that such a Mission was absolutely Necessary, it therefore gave me great pleasure, when it was first suggested, by common report, that it would take place, and that you was the Person, whom the Congress had adjudged most proper to be intrusted with the dearest Interests of America. It is from Duty to my Country and Attachment to You, that I Again offer my poor Services in this important Business. I will take immediate Care, that your Ministry is properly announced to the people of England, and carried to the Ear of Majesty itself, that may not plead Ignorance of the proper Channel to peace. Perhaps I could be of Service in England at this Juncture, if you think so, I beg to receive your Commands.
     The most important and fullest Collection of Treaties is by Rousset it is entitld Recueil historique des Actes &c. et le Corps diplomatique de Dumont avec ses Suppliments. I have two Volumes published by Almon, entitled a Collection of all the Treaties of Peace, Alliance and Commerce between GB and other powers, from the Revolution 1688 to the present Times; it is an useful Compilation but defective; in particular there is not one treaty inserted, made between GB and the Empress Queen relative to the Succession War in 1741, and therefore I do not know of any Subsidies being then paid to Austria, but it might be easily Known from the Parliamentary and History of England, as England cannot well give a Subsidy, that is not public. I find however, that there was a naval Subsidy of 200000 £ given in 1743 to Sardinia by England; and the Empress gave to the King of Sardinia certain districts, that lay convenient for Him, the late King of Sardinia, gaind much Credit by the whole of this Transaction, his Wisdom in planning and faithfulness in Executing it were much admird.
     It seems almost Unnecessary for a private person to Attempt to rouse the Dutch. The King of England provokes and touches them so nearly every day, that if they are not insensible Indeed, they must resent his repeatd insults and Injuries.
     Enquiries have been made as to publications on these Matters in Holland and I find it will be difficult and dangerous to take a Part therein until the States have come to some Resolution and when they have done it it will then perhaps be Unnecessary.
     I purpose to go to Boulogne de Mer for my Baggage, which I left there last Summer. I shall return in a fortnight if in the Mean Time you have any Commands for me a Letter directed to that Town, post restant, will come to Hand.
     
     
      I am Dear Sir with the Greatest Respect your Most Obd and faithful Hble Servt,
      Edm: Jenings
     
    